By the Court.
This is a justice action to recover damages, for the neglect of the defendant, who was superintendent of the depot of the Western Railroad at West Brookfield, in the detention of three barrels of dye-stuffs, received there by the railroad. It is submitted to the court on facts agreed, and the only question is the measure of damages. We are aware of no rule of damages, applicable to this case, more precise than this; that in such case, the negligence must be the immediate and not the remote cause of damage; and that the plaintiffs are entitled to recover the actual damage, of which such negligence is the direct and efficient cause, and no other. Of the four items charged by the plaintiffs as stated in the agreed facts, the only one which in our- opinion comes within this rule, is that of one dollar for expenses in sending a servant to the depot, when the goods were refused; and judgment is to be entered accordingly.

Judgment accordingly.